Case 17-15171-pmm                         Doc        Filed 02/23/21 Entered 02/23/21 11:10:57                               Desc Main
                                                     Document      Page 1 of 3

 Fill in this information to identify the case:

Debtor 1        Matthew J. Kloiber

Debtor 2
(Spouse, if filing) Mary Ann V. Kloiber

United States Bankruptcy Court for the: Eastern District of Pennsylvania

Case Number 17-15171 PMM




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                  12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of Creditor: PNC Bank, N.A.                                           Court claim no. (if known): 11

Last four digits of any number you                                         Date of payment change:
use to identify the debtor’s account: 7550                     Must be at least 21 days after date         03/ 18/2021
                                                                        of this notice

                                                                           New total payment:                        $145.55
                                                                           Principal, interest, and escrow, if any

Part 1:       Escrow Account Payment Adjustment

1. Will there be a change in the debtor's escrow account payment?
      No
      Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
            Describe the basis for the change. If a statement is not attached, explain why:__________________________
            ________________________________________________________________________________________

               Current escrow payment: $_________________                              New escrow payment: $_________________


 Part 2:      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment based on an adjustment to the interest rate in the debtor's variable-rate
   note?
      No
      Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice
             is not attached, explain why:
             ____________________________________________________________________________________________

               Current interest rate:                                                        New interest rate:
               Current principal and interest payment:                                       New principal and interest payment:


Part 3:       Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification
            agreement. (Court approval may be required before the payment change can take effect.)

        Reason for change: Daily Simple Interest Accrual for Billing Period

        Current mortgage payment: 151.34                                          New mortgage payment: 145.55



Official Form 410S1                                       Notice of Mortgage Payment Change                                        page 1
Case 17-15171-pmm                        Doc        Filed 02/23/21 Entered 02/23/21 11:10:57                      Desc Main
                                                    Document      Page 2 of 3


Debtor 1       Matthew J. Kloiber                                        Case number (if known) 17-15171
               First Name         Middle Name       Last Name



     Part 3:      Sign Here


    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state
    your address and telephone number.

    Check the appropriate box.

               I am the creditor.

.              I am the creditor’s authorized agent.


    I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
    of my knowledge, information, and reasonable belief.



    X /s/ Vicki Pringle                                                           Date    02 / 23 / 2021
             Signature




    Print:        Vicki Pringle                                        Title:   Support Specialist


Company           PNC Bank, National Association

Address:          P.O. Box 94982
                  Number   Street


                  Cleveland, OH 44101-0570
                  City         State     ZIP Code


Contact Phone: 1-800-642-6323 Ext.                                                 Email: vicki.pringle@pcn.com




Official Form 410S1                                     Notice of Mortgage Payment Change                              page 2
Case 17-15171-pmm         Doc     Filed 02/23/21 Entered 02/23/21 11:10:57            Desc Main
                                  Document      Page 3 of 3



                              UNITED STATES BANKRUPTCY COURT
                                Eastern District of Pennsylvania
                                           (Reading)

 IN RE: Matthew J. Kloiber                        Case No. 17-15171
        Mary Ann V. Kloiber                       Judge    Patricia M. Mayer
                                                  Chapter 13



                                  CERTIFICATE OF SERVICE OF
                              Notice of Mortgage Payment Change

       I, the undersigned, hereby certify that, on February 23, 2021, a true and correct copy of
the Notice of Mortgage Payment Change was electronically served upon the following using the
Court’s CM/ECF system:

Debtor’s Attorney: JOHN R.K. SOLT
Trustee: SCOTT F. WATERMAN
Office of the United States Trustee

       Further, I certify that, on February 23, 2021, a true and correct copy of the Notice of
Mortgage Payment Change was forwarded via U.S. Mail, first class postage prepaid and
properly addressed, to the following at the address shown below:

Matthew J. Kloiber            2016 W. Pennsylvania Allentown, PA 18104
Mary Ann V. Kloiber



                                                            By: /s/ Vicki Pringle
                                                            Vicki Pringle
                                                            PNC Bank, N.A.
                                                            PO Box 94982
                                                            Cleveland OH 44101
                                                            855-245-3814
